IN THE SUPREME COURT OF THE STATE OF NEVADA


                  ELENA FENTISOVA, AN INDIVIDUAL;                      No. 68277
                  AND ANAHORET, LLC, A NEVADA
                  LIMITED LIABILITY COMPANY,

                                 vs.
                                      Appellants,
                                                                         FILED
                  CRISTINE LEFKOWITZ, AN
                  INDIVIDUAL; FORREST BARBEE, AN
                                                                          FEB 0 9 2016
                  INDIVIDUAL; AMERICANA LLC, D/B/A
                  PRUDENTIAL AMERICANA GROUP,
                  REALTORS, A NEVADA LIMITED
                  LIABILITY COMPANY; AND BEN
                  ALEV, A/K/A BENJAMIN A. ALEV,
                                     Respondents.

                                       ORDER DISMISSING APPEAL

                              Cause appearing, appellants' motion for a voluntary dismissal
                  of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                             It is so ORDERED.


                                                    CLERK OF THE SUPREME COURT
                                                    TRACE K. LIND7 N

                                                    BY:




                  cc:   Hon. Jerry A. Wiese, District Judge
                        Hon.
                        Law Offices of David M. Korrey
                        Darren J. Welsh, Chtd.
                        Olson, Cannon, Gormley, Angulo & Stoberski
                        Jolley Urga Wirth Woodbury & Little
 SUPREME COURT
                        Eighth District Court Clerk
            OF
      NEVADA



CLERK'S ORDER

 10)-1947    ea
                                                                                              _